—Appeal by defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.) rendered July 11, 1991, convict*433ing him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record indicates that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9) and provides no support for his claim that he was coerced into pleading guilty.
Based on the totality of the circumstances, we conclude that the defendant was not denied the effective assistance of counsel at the plea or sentencing proceedings (see, People v Satterfield, 66 NY2d 796, 798-799).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.